Citation Nr: 0634959	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from September 1978 until 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service.

2.  No probative evidence has been received to verify or 
corroborate any stressor(s) during the veteran's active 
military service.

3.  PTSD was not incurred in or aggravated by any incident of 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in March 2001 and June 2006.  

The RO initially elicited information about the veteran's 
claimed disorder in July 2000, prior to the changes in laws 
and regulations altering VA's duties to notify and assist.  
At that time, the RO requested information concerning the 
unit to which the veteran was assigned at the time of the 
stressful incident; the veteran's special duty assignments; a 
description of the incident, including names or other 
identifying information; a list of medals, decorations or 
commendations received; a description of any wounds received 
during service and information on whether the wounds resulted 
in an award of the Purple Heart; the dates of confinement if 
the veteran was a prisoner of war; a description of how the 
nervous condition affects the veteran's life; and the dates 
and places where the veteran received treatment.

The March 2001 letter explained VA's duty to notify a veteran 
of the evidence needed to grant the benefit sought and to 
advise the veteran when medical evidence is required.  The 
letter also informed the veteran of VA's duty to make 
reasonable efforts to obtain relevant evidence.  The elements 
of service connection were provided.  The RO advised the 
veteran that the information concerning his stressors were 
insufficient and requested specific information concerning 
the traumatic event that caused the PTSD.  The date of the 
incident, unit the veteran was assigned to at the time of the 
incident, location of the incident and name of anyone who was 
killed were requested.  Medical authorizations were enclosed 
so VA could assist in obtaining private records.

The June 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
veteran could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The veteran was informed he could submit evidence 
such as the dates treatment began, service medical records 
and reports of treatment of the condition while the veteran 
was in training or in the Guard or Reserve to assist the RO 
in determining a proper effective date.  The June 2006 letter 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires VA provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and Social Security 
records are associated with the claims file.  Additionally, 
the veteran provided testimony at a RO hearing in April 2004.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  In fact, in 
statements dated in April 2001, July 2004 and August 2006, 
the veteran advised the RO that he had no additional evidence 
to submit in connection with this claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The veteran contends that he has PTSD that resulted from his 
active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD, including 
periods of hospitalization at a VA hospital.  Therefore the 
first criterion for service connection has been met.  

The next question is whether there is an inservice stressor.  
In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  The 
veteran's report of separation from the Armed Forces (Form DD 
214) reflects nothing that indicates service in combat.  
While the veteran's military occupational specialty was that 
of indirect fire infantryman with the Army, his dates of 
service do not fall within a period of war and he is not the 
recipient of any combat-related awards or decorations.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The veteran 
related two stressors.  The first involved seeing a soldier 
who had been killed during a basic training exercise.  The 
veteran reported he was in Company B, 4th Battalion 1st 
Infantry Training brigade at Fort Benning, Georgia and later 
at the Combat Support Center, 1st Battalion (Airborne) 325th 
Infantry at Fort Bragg, North Carolina.  He reported in a 
statement first received in September 2000, that during a 
night fire, low crawling exercise during basic training, a 
soldier raised his head and was shot.  The veteran reported 
seeing this and indicated he continued to have nightmares.  
The second stressor involved the veteran's parachute failing 
to open during two practice jumps while in the 82nd airborne 
division.  The veteran related nightmares in which he 
perceived he was falling, and that he would wake up in a 
sweat.  The veteran reported he gets nervous when he hears 
gunshots or backfires from cars and when riding in elevators 
and planes.  

During the RO hearing, the veteran testified that he was 
performing the nighttime  live fire training exercise and he 
came along the side of the body of a young man in his lane.  
However, he then denied seeing the man being shot.  He 
reported seeing blood and indicated the man was shot through 
the head.  The veteran testified that he reported the 
incident at the end of the range.  The veteran stated he 
reported the incident to his non-commissioned officer in 
charge (NCOIC).  The veteran did not know whether an 
investigation was conducted or what happened to the body.  
The veteran stated the incident caused nightmares and dreams.  

Concerning the parachute incidents the veteran described he 
had a training jump and his parachute did not deploy all the 
way.  He reported he was able to get his reserve parachute 
open.  The veteran indicated he reported both instances to 
his NCOIC and the NCOIC wrote a report.  He related that he 
believed the parachutes were inspected and there was an 
investigation report on those instances.  The veteran 
testified that his parachute badge was revoked because he was 
afraid to jump after these incidents.

Service medical and personnel records do not provide an 
approximate balance of evidence such that the benefit of the 
doubt can be accorded tothe veteran as to corroborationof the 
stressors.  The records do confirm the veteran was in the 
training battalions specified.  The records also confirm that 
the veteran's parachutist Badge was revoked in September 
1980.  However, service personnel records are devoid of any 
notations or reports concerning a death during training or 
any parachute malfunction.  

Thus, the veteran has several diagnoses of PTSD which relate 
the condition generally to the veteran's claimed inservice 
stressors.  Nevertheless, with respect to PTSD, credible 
evidence that the claimed in- service stressors actually 
occurred is still required, and credible supporting evidence 
cannot consist solely of after- the-fact medical nexus 
evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 
38 C.F.R. § 3.304(f) (2005).  Corroboration does not require 
corroboration of every detail, including the veteran's 
personal participation in the identifying process. Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

In this case, there is no credible evidence that the claimed 
stressors occurred.  To the extent that the veteran has 
provided an account of such stressors, they are not 
verifiable as they lack sufficient detail.  Concerning the 
first stressor the veteran did not report the name of the 
deceased soldier, indicated he was unable to obtain lay 
statements to corroborate the incident and testified he did 
not know if there was an investigative report.  Concerning 
the parachute incidents, the veteran testified there were 
reports but indicated he was unable to locate copies of these 
reports.  Nor were these reports in the veteran's service 
personnel files.  

The veteran argued in his form VA 9 that the RO failed to 
verify his stressors by searching basic training rosters.  It 
has been held in this regard that "[t]he duty to assist is 
not always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

To the extent that any further effort towards obtaining such 
records could be conducted, the duty to assist is not a 
license for a "fishing expedition" to ascertain whether there 
might be unspecified information which could possibly support 
a claim. Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, the 
only evidence concerning the stressors is the veteran's lay 
statement.  The law has provided that a veteran's lay 
statement alone is insufficient to establish service 
connection for PTSD.  See Cohen, supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


